358 F.2d 307
In re Peggie S. GRIFFIN, Debtor.In re Eugene HUBBARD, Debtor.In re James Edward ATWOOD, Debtor.In re Helen Lambert HADAWAY, Debtor.
No. 22016.
No. 22058.
No. 22214.
No. 22215.
United States Court of Appeals Fifth Circuit.
April 1, 1966.

Appeal from the United States District Court for the Middle District of Georgia; William A. Bootle, Judge.
Rudolph N. Patterson, Walter Smith, Macon, Ga., for P. S. Griffin and E. Hubbard.
Louis H. Mitchell, Columbus, Ga., for J. E. Atwood and H. L. Hadaway.
Before TUTTLE, Chief Judge, and BELL and COLEMAN, Circuit Judges.
PER CURIAM.


1
The judgments in these cases are reversed and the proceedings are remanded to the District Court for reconsideration in light of the recent decision of the United States Supreme Court in Perry v. Commerce Loan Co., No. 694, 86 S. Ct. 852.